DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed December 27, 2021.  Claim 1 has been amended.  Claims 1-12 are currently pending and under examination.
	
This application is a continuation-in-part of U.S. Patent Application No. 14/839763, filed August 28, 2015, which claims priority to U.S. Provisional Patent Application No. 62/044092, filed August 29, 2014, and this application claims priority to U.S. Provisional Patent Application No. 62/914276, filed October 11, 2019.



Withdrawal of Rejections: 


	The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1, 2, 6-8, and 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Kalina, as evidenced by Labedz et al., is withdrawn.




New/Modified Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalina (US 4,978,618; Published 1990 – Previously Presented), as evidenced by Labedz et al. (Precise mass determination of single cell with cantilever-based microbiosensor system, PLOS ONE, 12(11), (2017), pp. 1-14 – Previously Presented).
With regard to claims 1 and 2, Kalina teaches a continuous fermentation process using a cascade of fermenters, which include a yeast stage tank, comprising: a. transferring fresh must containing a flocculating yeast, which is a first yeast solution, from a first circulation fermenter, which is a yeast tank, to a second fermenter, which is a yeast stage tank (Abs.; Fig.; Col. 2, Line 61-68).  Yeast is introduced into the fermenters at the beginning of the process, and subsequently kept in a quantity of from 30 to 70 g dry weight per liter (Col. 2, Line 46-49).  
While it is not specifically taught that the first yeast solution has a yeast content less than 5 g/L when transferred from the yeast tank to the yeast stage tank, it would have been obvious for one of ordinary skill in the art to determine the most appropriate concentration of flocculating yeast to transfer from the first to the subsequent fermenters.  It is noted that "the discovery of an Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the yeast content of the first yeast solution in the yeast tank for transfer to the yeast stage tank, including to less than 5 g/L, to result in the presence of an effective amount of flocculating yeast for seeding the second fermenter in the series without providing more than necessary, thus maintaining or increasing efficiency and cost effectiveness when practicing the taught method.
Kalina further teaches: b. continuously adding fresh must, which is mash, including at 28.8 m3/h, where the yeast content in the fermenters is between 30 to 70 g dry weight per liter (Col. 2, Line 46-49; Col. 6, Table).  The flocculating yeast utilized by Kalina is Saccharomyces cerevisiae (Col. 6, Line 4-5), wherein the dry mass of a single cell of Saccharomyces cerevisiae is 47.65±1.05 pg (see Labedz et al., Abs.).  Thus, there are about 6.3x1011 cells in 30 g/l and about 1.4x1012 cells in 70 g/L, wherein the entirety of the taught range is fully encompassed within greater than 250x106 cells/ml.  As such, transferring the propagated active yeast solution from the yeast stage tank to the fermenter tank results in a yeast cell count greater than 250x106 cells/ml in both the yeast stage tank and the fermenter tank during the continuous fermentation process, which encompasses the entire filling period of the yeast stage tank (second fermenter in the series) and the fermenter tank (third fermenter in the series). 
Kalina additionally teaches: c. using the yeast stage tank (second fermenter in the series) as a continuing yeast propagation tank to propagate the flocculated yeast in the must, which is a propagated active yeast solution, for transfer, to a third, and up to a sixth, fermenter in series 
With regard to claims 3-5, Kalina teaches a fermentation process using a cascade of fermenters as discussed above.  It is not specifically taught that an entire batch of a remaining propagated active yeast solution is dumped from the yeast stage tank to a coming fermenter tank after a predetermined number of fermenter tanks are full; that the method further comprises performing a clean-in-place (CIP) process after the dumping step; and then intaking a second yeast solution from the yeast tank to the yeast stage tank and restarting propagating the second yeast solution in the yeast stage tank.   
However, it is additionally taught that the fermentation process may be carried out for several months without any risk of contamination by a sporulating microorganism (Col. 6, Line 40-42).  It would have been obvious from the teachings of Kalina that the process is stopped after several months, and that the reason is the risk of contaminating microorganisms.  As such, it would have been obvious to one of ordinary skill in the art to remove any remaining propagated active yeast solution to a downstream fermenter tank once all other tanks are filled, to prevent the wasting of any of the propagated active yeast solution, and to provide the opportunity to produce a greater amount of products prior to the conclusion of the process.  
Further, as Kalina teach there is a risk of contamination by a sporulating microorganism after the process is carried out for several months, it would have been obvious to one of ordinary skill in the art to clean each tank (CIP) in the series following performance of the process to prevent contamination, and therefore an undesirable reduction in product production, when the process is restarted.  Additionally, it would have been obvious to one of ordinary skill in the art 
With regard to claim 6, Kalina teaches that the fermenters each have a total volume of 100 m3 (Col. 5, Example, Line 67-68).  As such the second fermenter, which is the yeast stage tank, has a size sufficiently large to maintain a yeast cell count greater than 250x106 cells/ml for an entire filling process in both the yeast stage tank, and the third fermentor, which is the fermenter tank. 
With regard to claim 7, Kalina teaches that the fermenters each have a total volume of 100 m3 (Col. 5, Example, Line 67-68).  Fermenter two, which is the yeast stage tank, contains 36 g/L dry weight yeast, and fresh must, which is mash, is supplied at a rate of 28.8 m3/h (Table).  Thus, the yeast stage tank has a total volume of 100 m3, which is a size that is necessarily a function of the yeast propagation rate and the mash supplying rate.  
With regard to claim 8, Kalina teaches that the size of the yeast stage tank is 100 m3, and the mash is supplied at a rate of 28.8 m3/h to the yeast stage tank (Col. 5, Example, Line 67-68; Table), which is a size of 3.5 times the hourly mash rate, and fully encompassed within at least 3.3 times the hourly mash rate.  
With regard to claim 9, Kalina teaches that the size of the yeast stage tank is 100 m3, and the mash is supplied at a rate of 28.8 m3/h to the yeast stage tank (Col. 5, Example, Line 67-68; Table), which is a size of 3.5 times the hourly mash rate.  It would have been obvious to one of ordinary skill in the art to adjust the size of the yeast stage tank as needed to accommodate the volume of yeast and mash required to produce a fermentation product as desired.  
Additionally, "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the size of the yeast stage tank, including to at least 4 times of an hourly mash supplying amount, to result in a tank of sufficient size to accommodate the volume of yeast and mash required to produce a fermentation product as desired when practicing the method as taught.
With regard to claims 10 and 11, as Kalina does not teach that glucose is supplied to any of the fermenters, Kalina is interpreted to encompass a food-to-yeast ratio (%DT%) of below 4 for an entire filling period, and a glucose level below 2%.   
With regard to claim 12, as Kalina teaches the method of claim 1, which includes propagating the first yeast solution in the yeast stage tank to a propagated active yeast solution, the result of reducing a needed amount of a yeast from the yeast tank by performing this step, would naturally flow from performance of the method as taught by Kalina. 


Response to Arguments

	Applicant urges that Kalina does not teach the newly added limitations of transferring a first yeast solution having a yeast content less than 5 g weight per liter from the yeast tank to the yeast stage tank, or maintaining a maximized yeast cell count greater than 250x106 cells/ml in the yeast stage tank.  
Applicant’s arguments have been fully considered, but have not been found persuasive. As noted in the newly presented obviousness rejection of claim 1 above, Kalina teaches a continuous fermentation process using a cascade of fermenters, which include a yeast stage tank, comprising: a. transferring fresh must containing a flocculating yeast, which is a first yeast solution, from a first circulation fermenter, which is a yeast tank, to a second fermenter, which is a yeast stage tank (Abs.; Fig.; Col. 2, Line 61-68).  Yeast is introduced into the fermenters at the beginning of the process, and subsequently kept in a quantity of from 30 to 70 g dry weight per liter (Col. 2, Line 46-49).  
While it is not specifically taught that the first yeast solution has a yeast content less than 5 g/L when transferred from the yeast tank to the yeast stage tank, it would have been obvious for one of ordinary skill in the art to determine the most appropriate concentration of flocculating yeast to transfer from the first to the subsequent fermenters.  It is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the yeast content of the first yeast solution in the yeast tank for transfer to the yeast stage tank, including to less than 5 g/L, to result in the presence of an effective amount of flocculating yeast for seeding the second fermenter in the series without providing more than necessary, thus maintaining or increasing efficiency and cost effectiveness when practicing the taught method.
Kalina further teaches: b. continuously adding fresh must, which is mash, including at 28.8 m3/h, where the yeast content in the fermenters is between 30 to 70 g dry weight per liter (Col. 2, Line 46-49; Col. 6, Table).  The flocculating yeast utilized by Kalina is Saccharomyces cerevisiae (Col. 6, Line 4-5), wherein the dry mass of a single cell of Saccharomyces cerevisiae is 47.65±1.05 pg (see Labedz et al., Abs.).  Thus, there are about 6.3x1011 cells in 30 g/l and about 1.4x1012 cells in 70 g/L, wherein the entirety of the taught range is fully encompassed within greater than 250x106 cells/ml.  As such, transferring the propagated active yeast solution from the yeast stage tank to the fermenter tank results in a yeast cell count greater than 250x106 cells/ml in both the yeast stage tank and the fermenter tank during the continuous fermentation process, which encompasses the entire filling period of the yeast stage tank (second fermenter in the series) and the fermenter tank (third fermenter in the series). 


Conclusion

No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653